DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2020 has been entered.

Election/Restrictions
Newly submitted claim 42 does not read on the elected species of CRP, sST2, TIMP-1, and TIMP-2 as the species of marker panel, as it recites additional markers (see Restriction requirement mailed 7/16/2018 and Applicant’s reply of 8/9/2018). Accordingly, claim 42 is withdrawn from examination.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 22-23, 28, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tolosana et al. (“Plasma tissue inhibitor of matrix metalloproteinase-1 (TIMP-1): an independent predictor of poor response to cardiac resynchronization therapy” European Journal of Heart Failure (2010) 12, 492–498, doi:10.1093/eurjhf/hfq037) in view of Dudley, Jr. et al. (U.S. 2010/0233727 A1), Mukerjee et al. (U.S. 2011/0009861), Pascual-Figal et al. ("Soluble ST2 for Predicting Sudden Cardiac Death in Patients With Chronic Heart Failure and Left Ventricular Systolic Dysfunction” Journal of the American College of Cardiology Vol. 54, No. 23, 2009), Young (“Combined Cardiac Resynchronization and Implantable Cardioversion Defibrillation in Advanced Heart Failure – The MIRACLE ICD Trial” JAMA. 2003 May 28;289(20):2685-94), and Valkirs (U.S. 2003/0109420).
TIMP-1 in blood samples of patients prior to receiving a CRT device, in order to determine whether such levels could be used to predict response to CRT. Tolosana et al. grouped patients into CRT therapy responders and CRT therapy non-responders (i.e., a set of categories relating to risk of heart failure progression, the set of categories including a CRT positive responder category) and found that compared with CRT therapy responders, CRT therapy non-responders had higher levels of TIMP-1. See especially Abstract, Introduction, first paragraph of Methods, and Biochemical analysis. This comparison to levels in CRT therapy responders would read on comparing to reference normal levels (as in claim 22) since the instant specification indicates that reference normal values can be derived from patients with heart failure who are responders to CRT therapy [0031]. 
More specifically, Tolosana discloses that "MMP-2 and TIMP-1 assays were performed prior to CRT implant" and "[c]ompared with responders, nonresponders had higher levels of TIMP-1." (Tolosana 492, abstract). Tolosana et al. teach that TIMP-1 levels positively correlated with poor response to CRT such that TIMP-1 was an independent predictor of non-response to CRT (see also pages 494-496, the sections “MMP-2 and TIMP-1 levels positively correlated with poor response to cardiac resynchronization therapy” and “TIMP-1 as an independent predictor of non-response in patients treated with cardiac resynchronization therapy”). In particular, Tolosana et al. conclude from their studies that TIMP-1 could be used to achieve better selection of candidates for CRT (page 495, last paragraph).
Additionally, Tolosana et al. determined baseline characteristics of the patients they studied, including at least age, gender, wide QRS > 120 ms (i.e., QRS duration) (Introduction and Table 1). 
retrospective rather than prospective studies, in order to first ascertain whether TIMP-1 levels are indeed correlated with response or non-response to CRT therapy.
	Nonetheless, as Tolosana et al. concluded from their studies that TIMP-1 levels positively correlated with poor response to CRT and further teach TIMP-1 levels as an independent predictor of CRT non-response, it would have been obvious to one of ordinary skill in the art to use TIMP-1 levels in a prospective manner in order to predict CRT response or non-response. Furthermore, it would have been obvious to conclude that subjects with higher TIMP-1 levels predictive of CRT non-response would not likely benefit from CRT treatment (i.e., placing the patient into one of a set of categories including likely to benefit from CRT treatment). Similarly, it would have been obvious to draw the conclusion that that a patient has heart failure that is not likely to respond to CRT treatment when TIMP-1 levels are found to be high; and conversely that it would have been obvious to conclude that a patient has heart failure that is more likely to respond to CRT treatment when TIMP-1 levels are found to be lower. 
Accordingly, it would have been obvious to proceed with CRT implantation (i.e., to administer CRT) when TIMP-1 levels are lower as they were in the patients who were CRT responders. One would be motivated to do this so that only patients who are likely to respond to CRT treatment are subjected to this invasive and costly treatment, while patients not likely to respond may be given alternative treatments. 
	Tolosana et al. also differs from the claimed invention in that although the reference renders obvious the use of TIMP-1 to predict likely benefit from CRT treatment (i.e., indicating a 
	Dudley discloses "methods for determining risk of ventricular arrhythmia in an African American or woman patient. By using the markers of the present invention, individual[ s] with high risk of ventricular arrhythmia can properly be detected and treated." (Dudley, abstract). 
Specifically, Dudley et al. teaches CRP as a marker for risk of ventricular arrhythmia and further teaches that the only treatment for ventricular arrhythmia proven to have mortality benefit is the ICD. See especially abstract; [0003]; and claim 1. Dudley discloses that "[f]or African Americans and women,... an abnormally high concentration of CRP indicates an[] elevated risk of ventricular arrhythmic risk." ([0009]). Dudley states that "[t]he only treatment for ventricular arrhythmias with proven mortality benefit is the internal cardioverter-defibrillator (ICD)." ([0003])
Dudley et al. however explain that ICD treatment is not always necessary, indicating that this would depend on ventricular arrhythmia risk, such that methods for assessing such risk would be useful in reducing unnecessary treatment [0006]. As stated, Dudley et al. positively identify CRP as a marker for ventricular arrhythmic risk ([0009] and claims). Additionally, Dudley et al. teach comparing levels of CRP to those in normal individuals, and assessing increased risk of heart disease when CRP is elevated compared to normal individuals (see, e.g., claims 4-5).
	Mukerjee et al. teach TIMPs, including TIMP1 and TIMP2, as markers for predicting recurrence of atrial fibrillation (see for example the abstract and [0004], [0156]-[0165], [0182]; claims 20 and 28). In particular, the reference teaches determining TIMPs levels to identify patients in whom electrical cardioversion will be successful long-term [0029], [0191]. If it is 
Pascual-Figal et al. teaches that levels of the soluble form of ST2 (i.e., sST2) can identify heart failure patients who are at risk of sudden cardiac death (abstract). Pascual-Figal concluded that "[e]levated sST2 concentrations are predictive of SCD in patients with chronic HF and provide complementary information to NTproBNP levels. A combined biomarker approach may have an impact on clinical decision-making." (Id.) The patients studied were those who did not yet have an ICD; however the reference indicates that patients at greatest risk of sudden cardiac death would be given an ICD (2175, left column and 2178, right column). Pascual-Figal et al. thereby correlate levels of sST2 with risk of sudden cardiac death (in particular, elevated sST2 is predictive of sudden cardiac death in patients with heart failure). Pascual-Figal furthermore teaches that this condition (sudden cardiac death) is presumed to have "an underlying arrhythmic cause" and that patients who are at greatest risk have a defibrillator implanted (Pascual-Figal 
Young et al. teaches devices with combined CRT and ICD capabilities, and further teaches that addition of CRT to ICD improved quality of life, functional status, and exercise capacity in patients with moderate to severe heart failure and life-threatening arrhythmias (see entire selection, especially abstract and Comment).
It was also well known in the art at the time of the invention that measuring multiple markers of a disease in a “multimarker” approach may result in improved accuracy when performing clinical assays.
For example, Valkirs et al. teach that a plurality of markers can be combined in a “multimarker” strategy to increase the predictive value of an analysis (diagnostic or prognostic) in comparison to that obtained from the markers individually (see especially [0017], [0031], [0107], [0184], claim 46). Pascual-Figal also suggest such a “combined biomarker approach” (abstract).
Additionally, Valkirs et al. also teach the well-known concept of comparing various marker levels in a patient sample to reference normal levels of each marker [0029]-[0102].
It is also asserted by the examiner that it was well known in the prior art to compare biomarker levels to reference normal levels. This is taken to be admitted prior art as Applicant has failed to specifically traverse this assertion (MPEP 2144.03).
The prior art therefore recognized that CRP, sST2, TIMP-1, and TIMP-2 were all recognized to be biomarkers known to be correlated with heart failure, and specifically to be correlated with risk of ventricular arrhythmia, atrial fibrillation, and/or sudden cardiac death; all of which conditions were taught in the prior art to be treated using an ICD. Although not all of 
Therefore, given that all of the markers were recognized in the prior art to be markers of risk conditions for which an ICD would be the normal therapy, and when taken together with the known benefits of ICD devices equipped with CRT capabilities were also recognized, it would have been obvious to one of ordinary skill in the art to measure levels of all of these markers in order to predict response or non-response to a CRT-equipped ICD device (i.e., to indicate a patient who is a responder to CRT prior to administering CRT). One skilled in the art would have been motivated to measure all of the markers in order to effect a "multimarker" strategy since this would have been expected to increase the predictive value of the assessment as compared with measurement of only a single marker. Comparison to reference normal levels would also have been obvious as an art-recognized strategy for interpreting the significance of the patient’s marker levels (see discussion of admitted prior art above). One would have been motivated to do this in accordance with routine practice in the art and in order to provide an objective means of comparison for assessing whether levels are altered.
As above, it would have been obvious to proceed with CRT device implantation (i.e., administering CRT) when a patient’s marker levels were found to be indicative of likelihood to respond to CRT and/or of higher risk. One would be motivated to do this so that only patients who are likely to respond to CRT device treatment are subjected to this invasive and costly treatment, while patients not likely to respond may be given alternative treatments. Concomitantly, it would have been obvious to administer CRT to those patients likely to respond well, so that they could benefit from this recognized treatment for their condition.

Thus, it would have been obvious to a person of ordinary skill in the art to quantify the levels of a panel of biomarkers including CRP, sST2, TIMP-1, and TIMP-2 in order to predict whether patients are likely to benefit from the combined CRT/ICD device of Young (i.e., “indicative of a patient who is a responder to CRT”) because that device would effectively carry out cardiac resynchronization therapy as well as effectively treat the fibrillation described by Dudley and Mukherjee. In addition, Pascual-Figal teaches that sudden cardiac death in heart failure patients is presumed to have "an underlying arrhythmic cause" and that patients who are at greatest risk have a defibrillator implanted. (Pascual-Figal 2178, right col.) Thus, the biomarkers recited in claim 22 would be predictive of the effectiveness of the combined CRT/ICD device of Young in all of the patients described by Tolosana, Dudley, Mukherjee, and Pascual-Figal.
reference normal levels, which also reads on predetermined threshold amount. Furthermore, Tolosana taught that TIMP-1 levels are high in patients with heart failure (496, left column). Dudley also correlates elevated CRP with heart disease [0003], [0009]. Similarly, Mukherjee et al. also correlate TIMP-1 and TIMP-2 levels that are below a threshold amount as indicating the absence of atrial fibrillation or prediction of AF ([0153], [0161]-[0162]), thereby conveying that levels above threshold would be indicative of the presence of atrial fibrillation/ risk thereof. Pascual-Figal teaches that sST2 concentrations are increased in patients with HF (abstract, Background). Therefore, it would have been further obvious to conclude that levels are indicative of a patient who is a CRT responder when levels of all of the markers exceed a predetermined threshold amount, since it would have been reasonably expected that patients being considered for CRT therapy would have marker levels exceeding normal.
With respect to claim 28, Tolosana et al. as above teach CRT implant (i.e., implantable medical device).
With respect to claim 35, Tolosana et al. performed their methods on subjects with heart failure (page 493, “Methods” first paragraph) and whose symptoms were assessed (page 493, “Measures of clinical outcome”), indicating that the patients did have symptoms. Additionally, it is evident that the patients had symptoms of their disease in that those who responded to treatment had improvements in a walking test (page 493, “Responder definition”). 
More generally, the reference teaches that CRT is a treatment for patients with stable heart failure ("Introduction" first paragraph). Accordingly, it would have been obvious to perform the above methods on patients exhibiting heart failure symptoms since this was the known target patient population for CRT.

Claims 30 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tolosana et al. in view of Dudley, Jr. et al., Mukerjee et al., Pascual-Figal et al., Young, and Valkirs as applied to claim 22 above, and further in view of Stein et al. (“SmartDelay Determined AV Optimization: A Comparison of AV Delay Methods Used in Cardiac Resynchronization Therapy (SMART‐AV): Rationale and Design” Pacing And Clinical Electrophysiology, Volume 33(1) Pages 54-63 Year 2010).
	The references discussed above teach a method substantially as claimed, but fail to specify that the patient receiving CRT therapy exhibits a change is detected in LVESV from baseline of <= -15 ml as claimed in claim 30. Tolosana et al. also teach a non-responder category (i.e., CRT negative responder category) but the references also fail to specifically teach that the patient receiving CRT therapy does not exhibit a change in LVESV from baseline of >= 20 ml as claimed in claim 32. 
	Stein et al. also pertains to CRT therapy, discussing the SMART-AV trial aimed at evaluating whether treatment is beneficial for patients (abstract), which is the same goal with which Tolosana et al. was concerned. 
Stein et al. teach that response to CRT was evaluated in terms of a primary objective of changes in LVESV from baseline to 6 months after CRT therapy (abstract; pages 56-57, “Primary Objective”). More specifically, Stein et al. taught that patients who are classified as “improved” (i.e., CRT positive responder category) have >15 mL reduction in LVESV, while patients who are the same have between ± 15 ml change in LVESV, and patient who are worsened have changes of <15 ml reduction in LVESV (see paragraph bridging pages 59-60 and also at page 58, “Sample Size Calculation”). 

A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. See In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003); In Re Applied Materials, Inc., 692 F.3d 1289 (2012); In re Geisler, 116 F.3d 1465, 1469 (Fed. Cir. 1997); In re Malagari, 499 F.2d 1297, 1303 (CCPA 1974). Such overlap itself provides sufficient motivation to optimize the ranges. See Peterson, 315 F.3d at 1330 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of . . . ranges is the optimum combination . . . .”).
In this case, Stein et al. indicate that the LVESV change at 6 months after CRT was the primary endpoint used to assess whether patients have benefitted or not from CRT, thereby indicating that the numerical values corresponding to LVESV change are a result-effective variable impacting whether the patient is deemed to have benefitted or not from their treatment.
The prior art ranges substantially overlap the claimed range, such that a prima facie case of obviousness exists. Furthermore, absent evidence of criticality, it would have been obvious to arrive at the claimed ranges out of the course of routine optimization, by selecting from values within the prior art ranges. 
In addition, the teachings of Stein et al. indicate that patients receiving CRT therapy have measurable changes in LVESV, which differ depending on whether the patient is responding well or not. The combined methods of Tolosana et al., Dudley, Jr. et al., Mukerjee et al., Pascual-Figal et al., Young, and Valkirs as discussed above accomplish treatment, with CRT therapy, in .
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-23, 28 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 15-19, 29-32, and 43-48 of U.S. Patent No. 10,408,845 (Application No. 15370049) in view of Tolosana et al., Dudley, Jr. et al. (U.S. 2010/0233727 A1), Mukerjee et al. (U.S. 2011/0009861), Young and Valkirs (U.S. 2003/0109420). 
U.S. Patent No. 10,408,845 also recites methods involving quantifying the level of soluble ST2, identifying a subject based on having an elevated level of soluble ST2, and implanting a CRT device into the identified subject (see especially claims 1, 4, 8, 11-12, 14-15, and 17-8). The subjects may have heart failure (claims 1 and 4). 
The reference patent also recites comparing to reference levels, which may be levels in healthy subjects i.e. reference normal levels (claims 1, 3-4, 6).
The reference patent also recites selecting and implanting an ICD or CRT device for a subject having an elevated level of sST2 (claims 4, 11, 12-15).

The reference patent does not recite also determining TIMP-1, TIMP-2, and CRP in addition to soluble ST2.
However, the teachings of Tolosana et al., Dudley, Jr. et al., and Mukerjee et al. as analyzed in detail above indicate that CRP, TIMP-1, and TIMP-2 were also recognized to be biomarkers known to be correlated with heart failure, and specifically to be correlated with risk of ventricular arrhythmia, atrial fibrillation, and/or sudden cardiac death; all of which conditions were taught in the prior art to be treated using an ICD or CRT device. Although not all of the references specifically discuss an ICD equipped for CRT, Young et al. teaches implantable devices with combined CRT and ICD capabilities and further teaches the benefits of CRT.
Therefore, given that all of the markers were recognized in the prior art to be markers of risk conditions for which an ICD or CRT would be the normal therapy, and when taken together with the known benefits of ICD devices equipped with CRT capabilities were also recognized, it would have been obvious to one of ordinary skill in the art to measure levels of all of these markers in order to predict response or non-response to a CRT-type ICD device as part of the process of selecting such a device for a patient, as in the reference application. 

With respect to claim 23, the reference patent correlates elevated levels of sST2 with implantation of an ICD or CRT device (claims 1 and 4), and Tolosana et al., Dudley, Jr. et al., and Mukerjee as above correlate elevated levels of the other markers with the disease state. Therefore, it would have been further obvious to place the patient into the CRT responder category when levels of the markers exceed a predetermined threshold amount, since it would have been reasonably expected that patients being considered for CRT therapy would have marker levels exceeding normal.
With respect to claim 35, the reference application indicates that the subject may have previously had at least one ventricular tachyarrhythmia event (claims 2 and 5), thereby reading on heart failure symptoms.

Claims 30 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 15-19, 29-32, and 43-48 of U.S. Patent No. 10,408,845 (Application No. 15370049) in view of Tolosana et al., Dudley, Jr. et al. (U.S. 2010/0233727  in view of Stein et al.
The reference patent fails to specify that the patient receiving CRT therapy exhibits a change is detected in LVESV from baseline of <= -15 ml (claim 30). Tolosana et al. also teach a non-responder category (i.e., CRT negative responder category) but the references also fail to specifically teach that the patient receiving CRT therapy does not exhibit a change in LVESV from baseline of >= 20 ml as claimed in claim 32. 
	Stein et al. also pertains to CRT therapy, discussing the SMART-AV trial aimed at evaluating whether treatment is beneficial for patients (abstract), which is the same goal with which Tolosana et al. was concerned. 
Stein et al. teach that response to CRT was evaluated in terms of a primary objective of changes in LVESV from baseline to 6 months after CRT therapy (abstract; pages 56-57, “Primary Objective”). More specifically, Stein et al. taught that patients who are classified as “improved” (i.e., CRT positive responder category) have >15 mL reduction in LVESV, while patients who are the same have between ± 15 ml change in LVESV, and patient who are worsened have changes of <15 ml reduction in LVESV (see paragraph bridging pages 59-60 and also at page 58, “Sample Size Calculation”). 
Stein et al. therefore indicate that LVESV is a measure of how patients are responding to CRT therapy, and that LVESV changes in different ways depending on whether the patient is responding to CRT therapy well or not.
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. See In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003); In Re Applied Materials, Inc., 692 F.3d 1289 (2012); In re Geisler, 116 
In this case, Stein et al. indicate that the LVESV change at 6 months after CRT was the primary endpoint used to assess whether patients have benefitted or not from CRT, thereby indicating that the numerical values corresponding to LVESV change are a result-effective variable impacting whether the patient is deemed to have benefitted or not from their treatment.
The prior art ranges substantially overlap the claimed range, such that a prima facie case of obviousness exists. Furthermore, absent evidence of criticality, it would have been obvious to arrive at the claimed ranges out of the course of routine optimization, by selecting from values within the prior art ranges. 
In addition, the teachings of Stein et al. indicate that patients receiving CRT therapy have measurable changes in LVESV, which differ depending on whether the patient is responding well or not. The combined methods of the reference patent, Tolosana et al., Dudley, Jr. et al., Mukerjee et al., Young, and Valkirs as discussed above accomplish treatment, with CRT therapy, in patients who are likely to respond well. Accordingly, it would have been obvious to arrive at the claimed invention simply by treating the patients likely to respond with CRT therapy, since it would have been reasonably expected that such patients would respond and patients would respond would have changes in LVESV as claimed.

Claims 22, 28, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10502747 (Application No. 13/756,129). 

Additionally, the reference patent also recites treating a patient (claims 1 and 11), including treating with a CRT device (claims 2 and 11 11) as well as referring the patient for CRT device implant (claim 1) and/or implanting a CRT device (claim 2).
U.S. Patent No. 10502747 does not specifically recite comparing the quantified levels to reference normal levels. However, it was asserted by the examiner that it was well known in the prior art to compare biomarker levels to reference normal levels. This is taken to be admitted prior art as Applicant has failed to specifically traverse this assertion (MPEP 2144.03). One would have been motivated to do this in accordance with routine practice in the art and in order to provide an objective means of comparison for assessing whether levels are altered.
.

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10502747 (Application No. 13/756,129) as applied to claim 22 above, and further in view of Tolosana et al., Dudley, Jr. et al. (U.S. 2010/0233727 A1), Mukerjee et al. (U.S. 2011/0009861), and Pascual-Figal et al. ("Soluble ST2 for Predicting Sudden Cardiac Death in Patients With Chronic Heart Failure and Left Ventricular Systolic Dysfunction” Journal of the American College of Cardiology Vol. 54, No. 23, 2009).
U.S. Patent No. 10502747 is as discussed above, and also recites comparing quantified levels of CRP, sST2, TIMP-1 and TIMP-2 to threshold levels to determine likelihood of response to CRT therapy and placing the patient into one of a set of categories including at least one of CRT therapy responders (claims 1 and 11). However, the reference patent does not specify whether levels exceed threshold.
However, when taken together with the teachings of Tolosana, Dudley, Mukerjee, and Pascual-Figal et al. as discussed in detail above, it would have been obvious to place the patient into the CRT responder category when levels exceed threshold as this would have been the expected situation, in that levels of all of these markers were known to be elevated as compared to normal in patients suffering from disease conditions that would be treated with CRT device therapy.

Claims 30 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10502747 (Application No. 13/756,129) as applied to claim 22 above, and further in view of Stein et al.
U.S. Patent No. 10502747 recites placing the patient into one of a set of categories, the set of categories including at least one of CRT therapy responders (i.e., CRT positive responder category), CRT therapy non-responders (i.e., CRT negative responder category) and indeterminate response (reading on CRT neutral responder category). See claims 1 and 11.
However, the reference patent does not specify that the patient receiving CRT therapy exhibits a change is detected in LVESV from baseline of <= -15 ml (claim 30) or does not exhibit a change in LVESV from baseline of >= 20 ml (claim 32). 
	Stein et al. also pertains to CRT therapy, discussing the SMART-AV trial aimed at evaluating whether treatment is beneficial for patients (abstract), which is the same goal with which the reference application is concerned. 
Stein et al. teach that response to CRT was evaluated in terms of a primary objective of changes in LVESV from baseline to 6 months after CRT therapy (abstract; pages 56-57, “Primary Objective”). More specifically, Stein et al. taught that patients who are classified as “improved” (i.e., CRT positive responder category) have >15 mL reduction in LVESV, while patients who are the same have between ± 15 ml change in LVESV, and patient who are worsened have changes of <15 ml reduction in LVESV (see paragraph bridging pages 59-60 and also at page 58, “Sample Size Calculation”). 
Stein et al. therefore indicate that LVESV is a measure of how patients are responding to CRT therapy, and that LVESV changes in different ways depending on whether the patient is responding to CRT therapy well or not.
prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. See In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003); In Re Applied Materials, Inc., 692 F.3d 1289 (2012); In re Geisler, 116 F.3d 1465, 1469 (Fed. Cir. 1997); In re Malagari, 499 F.2d 1297, 1303 (CCPA 1974). Such overlap itself provides sufficient motivation to optimize the ranges. See Peterson, 315 F.3d at 1330 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of . . . ranges is the optimum combination . . . .”).
In this case, Stein et al. indicate that the LVESV change at 6 months after CRT was the primary endpoint used to assess whether patients have benefitted or not from CRT, thereby indicating that the numerical values corresponding to LVESV change are a result-effective variable impacting whether the patient is deemed to have benefitted or not from their treatment.
The prior art ranges substantially overlap the claimed range, such that a prima facie case of obviousness exists. Furthermore, absent evidence of criticality, it would have been obvious to arrive at the claimed ranges out of the course of routine optimization, by selecting from values within the prior art ranges. 
In addition, the teachings of Stein et al. indicate that patients receiving CRT therapy have measurable changes in LVESV, which differ depending on whether the patient is responding well or not. The methods of the reference patent also accomplish treatment, with CRT therapy, in patients who are likely to respond well. Accordingly, it would have been obvious to arrive at the claimed invention simply by treating the patients likely to respond with CRT therapy, since it would have been reasonably expected that such patients would undergo changes in LVESV as claimed.

The following are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented:

Claims 22-23, 28 and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 62-77 of copending Application No. 16563510 in view of Tolosana et al., Dudley, Jr. et al. (U.S. 2010/0233727 A1), Mukerjee et al. (U.S. 2011/0009861), Young and Valkirs (U.S. 2003/0109420). 
Application No. 16563510 also recites methods involving quantifying the level of soluble ST2, identifying a subject based on having an elevated level of soluble ST2, and selecting implanting a CRT device into the identified subject having an elevated level of sST2 (see especially claims 62, 67). The subjects may have heart failure (claims 62, 67). Application No. 16563510 also recites identifying subjects with elevated levels of soluble ST2 as compared to levels in a first sample, where elevated levels in the second sample indicate the subject is more likely to benefit from implantation of a CRT, thereby reading on determining if levels are indicative of a responder to CRT. The reference application also recites then implanting a CRT into the subject (claims 62, 67, 70-71). The reference application therefore clearly conveys that a CRT device may be selected and implanted in patients have elevated levels of sST2, thereby indicating that such patients were viewed as likely to respond to this therapy, i.e. determining if the level is indicative of a patient who is a CRT responder as claimed.
Although the reference application does not specifically refer determining if levels are elevated relative to “reference normal levels”, instead reciting comparing first and second levels, when the claim terminology is given its broadest reasonable interpretation the first levels would 
The copending application does not recite also determining TIMP-1, TIMP-2, and CRP in addition to soluble ST2.
However, the teachings of Tolosana et al., Dudley, Jr. et al., and Mukerjee et al. as analyzed in detail above indicate that CRP, TIMP-1, and TIMP-2 were also recognized to be biomarkers known to be correlated with heart failure, and specifically to be correlated with risk of ventricular arrhythmia, atrial fibrillation, and/or sudden cardiac death; all of which conditions were taught in the prior art to be treated using an ICD or CRT device. Although not all of the references specifically discuss an ICD equipped for CRT, Young et al. teaches implantable devices with combined CRT and ICD capabilities and further teaches the benefits of CRT.
Therefore, given that all of the markers were recognized in the prior art to be markers of risk conditions for which an ICD or CRT would be the normal therapy, and when taken together with the known benefits of ICD devices equipped with CRT capabilities were also recognized, it would have been obvious to one of ordinary skill in the art to measure levels of all of these markers in order to predict response or non-response to a CRT-type ICD device as part of the process of selecting such a device for a patient, as in the reference application. 
One would be motivated to measure all of the markers in order to effect a "multimarker" strategy (as taught by Valkirs as analyzed in detail above) which would be expected to increase the predictive value of the assessment as compared with measurement of only a single marker. As above, it would have been obvious to categorize the patient as a CRT positive responder and to proceed with CRT device implantation when marker levels would indicate the patient is likely to benefit from this therapy. One would be motivated to do this so that only patients who are 
With respect to claim 23, the reference application correlates elevated levels of sST2 with implantation of an ICD or CRT device, in particular reciting identifying a subject having elevated levels and then implanting the device (claims 62, 67, 70-71). In addition, Tolosana et al., Dudley, Jr. et al., and Mukerjee as above correlate elevated levels of the other markers with the disease state. Therefore, it would have been further obvious to place the patient into the CRT responder category when levels of the markers exceed a predetermined threshold amount, since it would have been reasonably expected that patients being considered for CRT therapy would have marker levels exceeding normal.
With respect to claim 35, the reference application indicates that the subject may have previously had at least one ventricular tachyarrhythmia event (claim 68), thereby reading on heart failure symptoms.

Claims 30 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 62-77 of copending Application No. 16563510 in view of Tolosana et al., Dudley, Jr. et al. (U.S. 2010/0233727 A1), Mukerjee et al. (U.S. 2011/0009861), Young and Valkirs as applied to claim 22 above, and further in view of Stein et al.
	The references discussed above teach a method substantially as claimed, but fail to specify that the patient receiving CRT therapy exhibits a change is detected in LVESV from baseline of <= -15 ml as claimed in claim 30. Tolosana et al. also teach a non-responder category (i.e., CRT negative responder category) but the references also fail to specifically teach that the 
	Stein et al. also pertains to CRT therapy, discussing the SMART-AV trial aimed at evaluating whether treatment is beneficial for patients (abstract), which is the same goal with which Tolosana et al. was concerned. 
Stein et al. teach that response to CRT was evaluated in terms of a primary objective of changes in LVESV from baseline to 6 months after CRT therapy (abstract; pages 56-57, “Primary Objective”). More specifically, Stein et al. taught that patients who are classified as “improved” (i.e., CRT positive responder category) have >15 mL reduction in LVESV, while patients who are the same have between ± 15 ml change in LVESV, and patient who are worsened have changes of <15 ml reduction in LVESV (see paragraph bridging pages 59-60 and also at page 58, “Sample Size Calculation”). 
Stein et al. therefore indicate that LVESV is a measure of how patients are responding to CRT therapy, and that LVESV changes in different ways depending on whether the patient is responding to CRT therapy well or not.
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. See In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003); In Re Applied Materials, Inc., 692 F.3d 1289 (2012); In re Geisler, 116 F.3d 1465, 1469 (Fed. Cir. 1997); In re Malagari, 499 F.2d 1297, 1303 (CCPA 1974). Such overlap itself provides sufficient motivation to optimize the ranges. See Peterson, 315 F.3d at 1330 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of . . . ranges is the optimum combination . . . .”).

The prior art ranges substantially overlap the claimed range, such that a prima facie case of obviousness exists. Furthermore, absent evidence of criticality, it would have been obvious to arrive at the claimed ranges out of the course of routine optimization, by selecting from values within the prior art ranges. 
In addition, the teachings of Stein et al. indicate that patients receiving CRT therapy have measurable changes in LVESV, which differ depending on whether the patient is responding well or not. The combined methods of Tolosana et al., Dudley, Jr. et al., Mukerjee et al., Young, and Valkirs as discussed above accomplish treatment, with CRT therapy, in patients who are likely to respond well. Accordingly, it would have been obvious to arrive at the claimed invention simply by treating the patients likely to respond with CRT therapy, since it would have been reasonably expected that such patients would respond and patients would respond would have changes in LVESV as claimed.

Response to Arguments
Applicant’s response with respect to the § 103 rejections have been fully considered but are not persuasive. Applicant argues that there was no reasonable expectation of success and points to the decision in OSI Pharma, but the fact pattern of this case is not found to comparable to the instant case. Applicant cites Heggermont for the idea that it was unpredictable to use combinations of markers (vs. single markers alone) for predicting response to cardiac 
Initially, these publications were published in 2019 and 2018, respectively, well after the effective filing date of the application, so they are not clearly evidence of what was known at the time of invention.
Furthermore, the claims do not require that the patient has never been previously treated with CRT or that the patient is not currently under CRT treatment. Claim 22 refers to a patient “who is a responder to CRT”. This encompasses a patient already under CRT treatment.
	Therefore, the quoted passage of Heggermont referring to predicting CRT response “before implantation” (Applicant’s reply on page 8) is not relevant because the claims do not require predicting response before implantation. Rather, the claims refer to “levels…indicative of a patient who is a responder”, using the present tense, and do not recite or require prediction.
	As Heggermont note here, “a beneficial response to CRT coincides with lower values of [classical heart failure molecules]”. Additionally, while Heggermont, citing the MARC study, mention that “several of 16 investigated biomarkers were independently associated with the CRT response, but their significance diminished in a multivariate analysis”, the claims do not recite or require any particular level of significance. It is not clear that Heggermont here are saying failure, only diminished significance.
	Heggermont for example is concerned with “The lack of a universal conclusion on which is the 'best' biomarker to predict the CRT response” (1618, right column). But obviousness requires only a reasonable expectation of success, not the most optimal or best performing possible result. 

The instant specification indicates that the panel may include any of a large number of biomarkers in any combination (e.g., [0021], [0028]). This is at odds with Applicant’s position that it was unpredictable to combine biomarkers.
Accordingly, Heggermont is not found to indicate unpredictability to the extent that there would be a lack of a reasonable expectation of success, only perhaps unpredictability in identifying which is the most optimal single biomarker for predicting response to CRT pre-implantation. 
However, the claims only require using biomarkers to indicate who is a responder to CRT, and not predicting response to CRT pre-implantation or predicting response with the most optimal level of accuracy.
With respect to Cook, the reference expresses that many promising biomarkers “fail to change the AUC to a meaningful extent”, but failure to meaningfully improve AUC does not equate with a lack of a reasonable expectation of success. Cook does not express that a combination would not work, only that there might not be significant added value (diminishing returns). However, as above a reasonable expectation of success does not require attainment of the “best” or optimal AUC score; and the claims do not recite or require any particular AUC score.
Applicant also refers to “the known failure of biomarkers in cardiovascular disease research to alter the AUC and provide meaningful data” (Reply on page 10). However, this does not seem to be what Cook expresses. Rather, Cook appears to state here that more biomarkers 
Even if one skilled in the art might not expect a huge improvement in AUC if more markers are added, this does not mean one would lack a reasonable expectation of success that the panel would work at all.
Applicant further argues that Tolosana is the only reference that explicitly discloses applicability to predicting response to CRT (see Table in Applicant’s Reply on pages 8-9). 
It is maintained that such an explicit teaching is not the standard for obviousness. 
See PTAB decision mailed 3/5/2018 at pages 15-16:
This argument is also unpersuasive, because the cited references provide reasons to assay for each of the biomarkers recited in claims 1 and 11, and disclose that each of those biomarkers is useful for predicting the likelihood that a patient will suffer from a heart disorder related to heart failure. Thus, the cited references would have made it obvious to assay each of the biomarkers recited in claims 1 and 11 in a patient with heart failure, to identify those who would be likely to benefit from implantation of a combined CRT/ICD device.

In this case, the cited prior art references provide reasons to assay for each of the specific biomarkers recited in claims, as there was knowledge in the prior art correlating these specific biomarkers with specific clinical conditions. While Dudley, Mukerjee, and Pascual-Figal may not teach the markers for the explicit purpose of predicting response to CRT, they teach the markers for identifying disease conditions known to be effectively treated with CRT.
See previous Office action at pages 31-34.
Applicant further argues that of a pool of 90 initial biomarkers, a set of 12 biomarkers was analyzed by multivariable regression and found to have a significant AUC, and that the four claimed markers were detectable using analytical techniques. Applicant argues that associations with a given condition does not automatically mean that such biomarkers will provide predictive value. Reply at pages 9-10. 

Applicant argues that associations with a given condition does not automatically mean that such biomarkers will provide predictive value.
In addition to the above, it is emphasized that the claims do not recite or require predicting, nor any particular level of predictive value.
The arguments presented with respect to each of the references individually (Reply at pages 11-18) appear to be identical or substantially identical to those presented in Applicant’s earlier reply of 12/5/2019, and have been considered but are not persuasive for reasons of record.
With respect to claims 30 and 32, the arguments presented (Reply at page 19) appear to be identical or substantially identical to those presented in Applicant’s earlier reply of 12/5/2019, and have been considered but are not persuasive for reasons of record.
With respect to the non-statutory double patenting rejections, Applicant again requests that the rejections be held in abeyance, but rejections are not held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance (MPEP 804(I)(B)(1)). 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

/CHRISTINE FOSTER/            Primary Examiner, Art Unit 1699